    Case: 1:14-cv-10150 Document #: 581-2 Filed: 04/29/20 Page 1 of 3 PageID #:30692




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    IN RE OPANA ER ANTITRUST                        MDL No. 2580
    LITIGATION
                                                    Lead Case No. 14-cv-10150

    THIS DOCUMENT RELATES TO:                       Hon. Harry D. Leinenweber

    All Actions


         APPENDIX OF EXHIBITS TO DEFENDANTS’ JOINT LOCAL RULE 56.1
             STATEMENT OF MATERIAL FACTS AND MEMORANDUM
              IN SUPPORT OF DEFENDANTS’ CAUSATION/DAMAGES
                      MOTION FOR SUMMARY JUDGMENT


    Exhibit1                                       Description
       1       Endo 2018 10-K
       2       2018-09-28 Donatiello Deposition Transcript EXCERPTED
       3       Amneal 2019 Annual Report
       4       FDA Regulatory History of Opana ER
       5       2018-10-28 Lortie 30b6 Deposition Transcript EXCERPTED
       6       FDA Oxymorphone (marketed as Opana ER) Information
       7       U.S. Patent No. 5,662,933
       8       U.S. Patent No. 5,958,456
       9       Excerpt of Final Pretrial Order from the Patent Litigation, 09-cv-831
      10       Historic Opana ER Orange Book Entry, excerpt from Impax ANDA 79-087
      11       Endo's Trial Brief from the Patent Litigation, 09-cv-831
      12       2018-05-11 Smolenski Deposition Transcript EXCERPTED
      13       2018-04-25 Myers Deposition Transcript EXCERPTED
      14       2018-12-20 Snowden 30(b)(6) Deposition Transcript EXCERPTED
      15       2018-06-14 Engle Deposition Transcript EXCERPTED
      16       Endo Patent Litigation Complaint against Impax
      17       Impax Trial Brief from the Patent Litigation, 09-cv-831
      18       Patent Litigation Markman Order from the Patent Litigation, 09-cv-831
      19       Amended Markman Order from the Patent Litigation, 09-cv-831

1
       Numeric exhibits (e.g., Ex. 1) appear in Defendants’ Joint Local Rule 56.1 Statement of
Material Facts as to Which There is No Genuine Issue. Letter exhibits (e.g., Ex. A) appear in the
Memorandum of Law in Support of Defendants’ Causation/Damages Motion for Summary
Judgment.

                                                1
Case: 1:14-cv-10150 Document #: 581-2 Filed: 04/29/20 Page 2 of 3 PageID #:30693




Exhibit1                                   Description
  20     March 25, 2019 Expert Report of Glen P. Belvis
         March 19, 2010 Markman Opinion Transcript from the Patent Litigation, 09-cv-
  21     831
  22     Endo’s June 8, 2010 Settlement and License Agreement with Impax (the “SLA”)
  23     Endo’s February 20, 2009 Settlement Agreement with Actavis
  24     Endo’s April 13, 2010 Settlement Agreement with Barr/Teva
  25     Endo’s October 4, 2010 Settlement Agreement with Watson
  26     Endo’s May 4, 2011 Settlement Agreement with Roxane
  27     2018-06-21 Koch Deposition Transcript EXCERPTED
  28     2018-08-01 Mengler Deposition Transcript EXCERPTED
  29     2018-12-19 Snowden Deposition Transcript EXCERPTED
  30     2017-10-25 Snowden FTC Trial Testimony EXCERPTED
  31     Endo’s June 7, 2010 Development and Co-Promotion Agreement with Impax
  32     EPI001160958 (2010-05-26 email enclosing Term Sheets)
  33     EPI000874040 (2010-05-27 Mengler email to Levin)
  34     EPI000593951 (2010-06-04 email enclosing draft SLA)
  35     EPI001454055 (2010-06-05 Impax email to Endo re SLA Draft)
  36     EPI000874083 (2010-06-06 Endo-Impax exchange re SLA terms)
  37     2018-09-20 Levin Deposition Transcript EXCERPTED
  38     IMPAX-OPANA00268407 (2009-02-23 internal Impax email re Endo settlement)
  39     ENDO-OPANA-000150419 (2016-04-19 email from Donatiello to Snowden)
  40     Endo’s June 7, 2010 Settlement Agreement with Sandoz
  41     2018-09-28 Donatiello 30(b)(6) Deposition Transcript EXCERPTED
  42     EPI001665454 (2009-12-08 Teva email to Endo)
  43     U.S. Patent 8,309,122
  44     Orange Book Entry - Opana ER
  45     U.S. Patent No. 8,329,216
  46     U.S. Patent No. 8,871,779
  47     Endo’s December 16, 2013 Settlement and License Agreement with Mallinckrodt
  48     ECF No. 1, 14-cv-435 (S.D.N.Y.), Endo Complaint
  49     ECF No. 13, 16-cv-2526 (D.N.J.), Endo Complaint
  50     ECF No. 32, 16-cv-2526 (D.N.J.), Impax Answer
  51     August 29, 2019 Rebuttal Expert Report of Jonathan Singer
  52     Article on Actavis Launch (Myers Deposition Ex. 4)
  53     Endo 2017-10K
  54     August 29, 2019 Rebuttal Expert Report of Reza Fassihi
  55     ECF No. 116, 14-cv-1383 (D. Del.), Stipulation and Order
  56     ECF No. 122, 14-cv-1383 (D. Del.), Confidential Consent Order of Dismissal
  57     ECF No. 123, 14-cv-1383 (D. Del.), Confidential Stipulation of Dismissal
  A      March 25, 2019 Expert Report of Glen P. Belvis
  B      March 25, 2019 Expert Report of Thomas G. McGuire
  C      2019-12-10 McGuire Deposition Transcript EXCERPT
  D      2019-05-16 McGuire Deposition Transcript EXCERPT

                                          2
Case: 1:14-cv-10150 Document #: 581-2 Filed: 04/29/20 Page 3 of 3 PageID #:30694




Exhibit1                                     Description
   E       November 5, 2019 Rebuttal Report of Thomas G. McGuire
   F       March 25, 2019 Expert Report of Keith
  G        2019-06-27 Leffler Deposition Transcript EXCERPT
  H        2019-12-09 Leffler Deposition Transcript EXCERPT
   I       August 29, 2019 Expert Report of Margaret E. Guerin-Calvert
   J       2019-06-20 Leitzinger Deposition Transcript EXCERPT
  K        2019-05-23 Rosenthal Deposition Transcript EXCERPT
   L       Leffler June 2019 Deposition Exhibit 3




                                             3
